                      UN ITED STATES DISTRICT COURT FOR THE
                           SO U THERN D ISTRICT OF FLO RIDA
                                     M iamiDivision


                         CaseNum ber:19-20389-CIV-M ORENO
                               13-20150-CR -M O REN O
RA UL BA RRIO S,

              M ovant,


UNITED STATES OF AM ERICA,

              Respondent.


 O RDE R A D O PTIN G M A G ISTM TE JUD G E 'S R EPO R T A N D RE C O M M EN D A TIO N
                          AND DENYING M OTION TO VACATE

       THE M A TTER was referred to the H onorable Lisette M . Reid,United States M agistrate

Judge,fora Reportand Recomm endation on PlaintiffsM otion Undcr28 U .S.C.2255 to Vacate,

SetAside,orCorred Sentenee,filed on Januarv 29.2019. TheM agistrate Judge filed aReport

and Recommendation (D.E.4)on April29.2019. TheCourthasreviewed the entirefileand
record. The Courthasmade a de novo review ofthe issues presented in the M agistrate Judge's

Reportand Recommendation. TheCourtnotesthatno objectionshavebeen filed and thetime
fordoing so hasnow passed.Being otherwisefully advised in thepremises, itis

      A DJU D G ED thatM agistrate Judge Reid's Reportand Recom m endation is AFFIR M ED

and ADOPTED .Accordingly,itis

      A DJU DG ED that Plaintiffs M otion Under 28 U .S.C . 2255 to V acate, Set Aside, or

CorrectSentenceby aPerson in FederalCustody isDENIED asuntimely filed. Itis further
       ADJUDGED thatno certiticateofappealability issue.
                                                                 &+
       DONE AND ORDERED in ChambersatM iam i,Florida,this          ofM ay 2019.



                                          FED ERICO .M O
                                          UN ITED STA   D ISTRICT JU D G E

Copiesfurnishedto:

United StatesM agistrate Judge LisetteM .Reid

CounselofRecord

RaulBarrios,pro se
02983-104
ButnerM edium 11
FederalCorrectionallnstitution
lnm ate M ail/parcels
PostOfficeBox 1500
Butner,N C 27509
